Citation Nr: 0934722	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-09 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for prostate cancer, 
including as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from April 1969 to November 
1970.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  There is competent medical evidence of record causally 
relating the Veteran's left ear sensorineural hearing loss 
disability to his military service.

2.  Prostate cancer was initially demonstrated years after 
service, there is no objective evidence that the Veteran was 
exposed to Agent Orange in service, and there is no competent 
medical evidence of record relating prostate cancer to the 
Veteran's service in the military.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).

2.  Prostate cancer, claimed as due to Agent Orange exposure, 
was not incurred in, or aggravated by, active service, nor 
may such be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in January 2007 and 
April 2008, from the agency of original jurisdiction (AOJ) to 
the appellant.  The letters explained the evidence necessary 
to substantiate the Veteran's claims of entitlement to 
service connection, as well as the legal criteria for 
entitlement to such benefits.  The letters also informed him 
of his and VA's respective duties for obtaining evidence. 

In addition, these letters explained how a disability rating 
is determined for a service-connected disorder and the basis 
for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims, including a transcript 
of the Veteran's testimony before the undersigned Veterans 
Law Judge (VLJ) of the Board.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the Veteran's 
claims.  

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006),  the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of 
record noted that the current disability could have been 
caused by the in-service injury, and the Board did not find 
that the veteran's lay testimony regarding continuity of 
symptomatology was not credible.  However, the Board points 
out that this case is distinguishable from McLendon with 
regard to the Veteran's claim of entitlement to service 
connection for prostate cancer, such that a VA medical 
opinion is not required.  In this instance, there is no 
credible evidence of record that establishes that the 
Veteran's prostate cancer was due to an incident in service 
and the appellant has not identified or submitted any 
objective medical evidence in support of this claim.  As 
such, VA is not required to obtain a VA medical opinion in 
order to adjudicate the appellant's claim of entitlement to 
service connection for prostate cancer.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and 
unsupported medical opinions carry negligible probative 
weight).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA only has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Nonetheless, with regard to the Veteran's claim of 
entitlement to service connection for left ear hearing loss, 
the relevant examination has been obtained.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion and clinical examination obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the medical records in the Veteran's claims file.  The 
examiner considered all of the pertinent evidence of record, 
to include service treatment records and post-service 
treatment records, and the statements of the appellant, and 
provided a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  

Based on the foregoing, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the 
nervous system, will be presumed to have been incurred in, or 
aggravated by, active service if manifested to a compensable 
degree or more within one year after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the 
contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

Left Ear Hearing Loss

The Board finds that the medical evidence of record supports 
the Veteran's contention that he has left ear sensorineural 
hearing loss disability that is causally related to noise 
exposure he experienced in service.  His service records show 
that he had noise exposure during service, due to weapons 
training.  As such, the Board finds that exposure to acoustic 
trauma in service is consistent with the circumstances of his 
service.  38 U.S.C. § 1154(a) (West 2002).  

Moreover, results of his November 2008 VA audiology 
evaluation confirm he has sufficient hearing loss in his left 
ear to meet the threshold minimum requirements of 38 C.F.R. 
§ 3.385 to be considered an actual "disability."  The 
reported audiometric findings at that time revealed the 
Veteran had auditory thresholds in the frequencies 1000, 
2000, 3000, and 4000 Hertz of 40 decibels or greater.  

The Board acknowledges that the Veteran had normal hearing at 
his discharge from service, and that the November 2008 
examiner noted that the Veteran could not point to a specific 
date and circumstance for the onset of his left ear hearing 
loss, as he could for his service-connected tinnitus and 
right ear hearing loss.  Likewise, the Board acknowledges 
that the VA examiner found that there was no evidence of a 
left ear threshold shift during service.  However, this is 
not determinative as to whether his current left ear hearing 
loss is etiologically related to his military service and 
does not preclude service connection in this case.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] 
operates to establish when a measured hearing loss is . . . a 
'disability' for which compensation may be paid, provided 
that the requirements for service connection are otherwise 
met . . .").  Further, in Hensley, the Court indicated a 
veteran need not have met the requirements of 38 C.F.R. 
§ 3.385 while in service, only presently.  See Hensley, 
5 Vet. App. at 158-59.  See also Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  

Given that the RO found that the Veteran is entitled to 
service connection for tinnitus and right ear hearing loss 
incurred during his service (as granted in April 2007 and 
November 2008 rating decisions, respectively), based on his 
report of continuity of symptomatology since service, 
including at the time of VA examination in November 2008, the 
Board finds that the Veteran is equally competent and 
credible to report his having experienced left ear hearing 
loss since service.  The opinion rendered in the November 
2008 VA examination report that the Veteran's left ear 
hearing loss "is not likely" related to noise exposure 
during the Veteran's military service, since his evaluation 
at the time of separation revealed his hearing to be within 
normal limits and without evidence of a significant threshold 
shift during service, is not sufficient to negate the 
Veteran's competent and credible report of continuity of 
symptomatology of left ear hearing loss since service.  
Therefore, the Board finds that the evidence of record is in 
equipoise, and with resolution of doubt in the Veteran's 
favor, finds that service connection is warranted for left 
ear hearing loss disability.

When the evidence favorable to the claim is considered, it is 
at least as likely as not that the Veteran's current left ear 
sensorineural hearing loss is attributable to noise exposure 
coincident with his military service.  Thus, service 
connection for left ear hearing loss is warranted.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Prostate Cancer

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for prostate cancer, 
including as due to Agent Orange exposure.  38 C.F.R. 
§ 3.102.  

There is no medical evidence of record indicating the 
Veteran's prostate cancer was incurred during or as a result 
of his military service.  The Board notes that the Veteran 
did not make any complaints during his service or at his 
discharge, and his separation examination report indicates 
that the Veteran had a normal clinical examination, including 
a normal evaluation of the genito-urinary system.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems at his discharge from service, as 
he is now alleging, then he would have at least mentioned 
this during his military separation examination.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  According 
to the medical evidence of record, the Veteran was first 
diagnosed with prostate cancer many years after his discharge 
from service.  See Savage, supra (requiring medical evidence 
of chronicity and continuity of symptomatology).  The Board 
notes that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

While the Board acknowledges that he was diagnosed with 
prostate cancer, there is no evidence that he was exposed to 
Agent Orange during his military service - as he alleges.  
Thus, he is not entitled to presumptive service connection in 
accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Moreover, there is no medical 
nexus evidence of record otherwise linking his prostate 
cancer to his military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  See, too, Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

In this regard, the Board acknowledges that none of the 
Veteran's treating providers have found that the Veteran's 
prostate cancer is related to his service, including exposure 
to Agent Orange.  In particular, the Board notes that the 
Veteran did not have service in Vietnam, and thus he is not 
presumed to have been exposed to Agent Orange.  The Board 
also notes that, although the Veteran contends that he was 
exposed to Agent Orange while stationed in Korea during his 
military service, he has not provided any additional evidence 
confirming exposure during his tenure.  The Veteran's service 
records confirm service in Korea; however, military records 
do not confirm that the Veteran was stationed at the 
demilitarized zone (DMZ) in Korea during the relevant time 
period (i.e., prior to July 1969).  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, 10.l.  Thus, his alleged 
exposure to Agent Orange in Korea remains unsubstantiated.  
As a result, the Veteran's assertions are predicated on an 
event, Agent Orange exposure, which did not occur, and it is 
an insufficient basis to grant service connection.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).  

In conclusion, although the Veteran asserts that his current 
prostate cancer is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the Veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
preponderance of the evidence of record fails to establish 
that the Veteran's current prostate cancer is related to his 
active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the Veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2006), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for prostate cancer.


ORDER

Entitlement to service connection for left ear hearing loss 
disability is granted.

Entitlement to service connection for prostate cancer is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


